Willson, Judge.
There is a fundamental error in the charge of the court. In effect, it instructs the jury that the offense of assault with intent to murder may be committed without a specific intent to kill,— that it may be constituted by an assault with intent to inflict serious bodily injury upon the person assaulted. Such is not the law. There can be no assault with intent to murder unless the assault was made with the specific intent to kill. (White v. The State, 13 Texas Ct. App., 259; Harrell v. The State, id., 374; Gillespie v. The State, id., 415.)
We cannot revise the action of the court overruling the defendant’s application to change the venue, because the same is not pre*130sen ted by bill of exception. (Code Crim. Proc., art. 584; Bowden v. The State, 12 Texas Ct. App., 246.)
[Opinion delivered January 9, 1886.]
We will not determine other questions discussed by counsel for appellant, because they are of a character not likely to occur on another trial, and are furthermore not material. The judgment is reversed and the cause is remanded.

Reversed, and remanded.